 



Exhibit 10(MM)

GOODRICH CORPORATION
OUTSIDE DIRECTOR DEFERRAL PLAN

(Approved by the Board of Directors on December 7, 2004)

1. Name.

This plan shall be known as the “Goodrich Corporation Outside Director Deferral
Plan” (the “Plan”).

2. Purpose and Intent.

The purpose of the Plan is to provide Outside Directors with the opportunity to
defer some or all of their compensation received as directors of the Company. It
is the intent of the Company that amounts deferred under the Plan by an Outside
Director shall not be taxable to the Outside Director for income tax purposes
until the time actually received by the Outside Director. The provisions of the
Plan shall be construed and interpreted to effectuate such intent.

3. Effective Date.

This Plan is adopted and effective for deferrals of Cash Compensation earned for
calendar years beginning on or after January 1, 2005.

4. Definitions.

For purposes of the Plan, the following terms shall have the following meanings:

"Accounts” of a Participant mean collectively the Participant’s Cash Accounts
and Phantom Share Accounts.

"Annual Retainer Fee” means the annual cash retainer fee payable to Outside
Directors for their services as directors of the Company.

"Board” means the Board of Directors of the Company.

"Cash Account” means an account maintained in United States dollars on the books
of the Company to record a Participant’s interest under the Plan attributable to
any Cash Compensation deferred by the Participant into a Cash Account pursuant
to paragraph 6(c)(ii) below, as adjusted from time to time pursuant to the terms
of the Plan.

"Cash Compensation” means the Annual Retainer Fee and Meetings Fees.

"Common Stock” means the common stock, par value $5.00 per share, of the
Company.

“Company” means Goodrich Corporation, a New York corporation.

 



--------------------------------------------------------------------------------



 



"Fair Market Value” of a share of Common Stock on any date means the mean of the
high and low prices of a share of Common Stock as reflected in the report of
composite trading of New York Stock Exchange listed securities for that day (or,
if no shares were publicly traded on that day, the immediately preceding day
that shares were so traded) published in The Wall Street Journal (Eastern
Edition) or in any other publication selected by the Plan Administrator;
provided, however, that if the shares are misquoted or omitted by the selected
publication(s), the Plan Administrator shall directly solicit the information
from officials of the stock exchanges or from other informed independent market
sources.

"Meetings Fees” means the fees payable to an Outside Director for attendance at
meetings of the Board and meetings of committees of the Board on which the
Outside Director serves.

"Outside Director” means an individual who is a member of the Board, but who is
not (a) an employee of the Company or any of its subsidiaries or (b) a former
employee of the Company or any of its subsidiaries whose employment with the
Company or any of its subsidiaries terminated within the immediately preceding
five years.

"Participant” means an Outside Director who has elected to participate in the
Plan as provided in paragraph 6(b) below.

"Phantom Share” means a unit having a value as of a given date equal to the Fair
Market Value of one (1) share of Common Stock on such date.

"Phantom Share Account” means an account maintained in Phantom Shares on the
books of the Company to record a Participant’s interest under the Plan
attributable to any Cash Compensation deferred by the Participant into a Phantom
Share Account pursuant to paragraph 6(c)(ii) below, as adjusted from time to
time pursuant to the terms of the Plan.

“Plan” has the meaning specified in paragraph 1 hereof.

“Plan Administrator” means the Company, or such other person or entity
designated as the “Plan Administrator” for purposes of the Plan by the Board.

"Plan Year” means the twelve (12) month period beginning January 1 and ending
December 31.

5. Administration.

The Plan Administrator shall be responsible for administering the Plan. The Plan
Administrator shall have all of the powers necessary to enable it to properly
carry out its duties under the Plan. Not in limitation of the foregoing, the
Plan Administrator shall have the power to construe and interpret the Plan and
to determine all questions that shall arise hereunder. The Plan Administrator
shall have such other and further specified duties, powers, authority and
discretion as are elsewhere in the Plan either expressly or by necessary
implication conferred upon it. The Plan Administrator may appoint such agents as
it may deem necessary for the effective performance of its duties, and may
delegate to such agents such powers and duties as the Plan

2



--------------------------------------------------------------------------------



 



Administrator may deem expedient or appropriate that are not inconsistent with
the intent of the Plan. The decision of the Plan Administrator upon all matters
within its scope of authority shall be final and conclusive on all persons,
except to the extent otherwise provided by law.

6. Operation.

(a) Eligibility. Each Outside Director shall be eligible to participate in the
Plan.

(b) Elections to Defer. An Outside Director may become a Participant in the Plan
for a Plan Year by irrevocably electing, on a form provided by the Plan
Administrator, to defer all or any portion of the Annual Retainer Fee and any
Meetings Fees earned during the Plan Year, with separate deferral elections to
be made for each. In order to be effective, an Outside Director’s election to
defer must be executed and returned to the Plan Administrator on or before the
date specified by the Plan Administrator for such purpose. Such election must
normally be made prior to the beginning of the Plan Year to which the election
relates. However, the Plan Administrator, in its sole and exclusive discretion,
may determine that in certain circumstances an election may be made during a
Plan Year if such determination is not inconsistent with the intent of the Plan
expressed in paragraph 2 above.

(c) Establishment of Accounts.

     (i) The Company shall establish and maintain on its books for each
Participant a Cash Account and a Phantom Share Account for each payment option
that has been elected by such Participant pursuant to paragraph 6(f) below. Each
Account shall be designated by the name of the Participant for whom established
and by the applicable payment option.

     (ii) Any Cash Compensation deferred by a Participant shall be credited to a
Cash Account or Phantom Share Account as the Participant shall elect pursuant to
paragraph 6(b) above. A separate election directing deferral to a Cash Account
or Phantom Share Account shall be permitted with respect to each separate
component of Cash Compensation being deferred. If no election is made, any Cash
Compensation deferred shall be credited to a Cash Account. To the extent any
Cash Compensation is to be credited to a Cash Account, such amounts shall be
credited to such Cash Account as of the date the amounts would have otherwise
been paid to the Participant. To the extent any Cash Compensation is to be
credited to a Phantom Share Account, such Phantom Share Account shall be
credited as of the date the amounts would have otherwise been paid to the
Participant with the number of Phantom Shares equal to the dollar amount of the
deferral divided by the Fair Market Value of a share of Common Stock on such
date.

(d) Account Adjustments: Cash Account. As of the last day of each calendar
month, each Cash Account shall be adjusted for such month so that the level of
investment return of such Cash Account shall be substantially equal to the
“prime rate” of interest, as quoted for the last business day of the immediately
preceding calendar month in the “Money Rates” section of the Wall Street Journal
(Eastern Edition), or if such quotations are not available in the Wall Street
Journal, in a similar financial publication selected by the Plan Administrator.

(e) Account Adjustments: Phantom Share Account. Each Phantom Share Account shall
be

3



--------------------------------------------------------------------------------



 



credited additional full or fractional Phantom Shares for cash dividends paid on
the Common Stock based on the number of Phantom Shares in such Phantom Share
Account on the applicable dividend record date and calculated based on the Fair
Market Value of the Common Stock on the applicable dividend payment date. Each
Phantom Share Account shall also be equitably adjusted as determined by the Plan
Administrator in the event of any stock dividend, stock split or similar change
in the capitalization of the Company.

(f) Payment Options. At the time a Participant makes an election to defer under
the Plan for a Plan Year, the Participant shall be given the opportunity to
elect one of the following payment options with respect to amounts deferred for
such Plan Year: (i) single payment, (ii) five (5) annual installments or
(iii) ten (10) annual installments. The election shall be made in writing on a
form provided by the Plan Administrator and must be returned to the Plan
Administrator before the date specified by the Plan Administrator. Such election
shall be effective with respect to all amounts deferred under the Plan for such
Plan Year, including any adjustments to such amounts pursuant to paragraph 6(d)
and paragraph 6(e) above. If a Participant fails to duly elect a payment option
for a Plan Year, the method of payment shall be the single payment. No
additional payment option elections may be submitted.

(g) Single Payment. If a Participant terminates service with the Company as a
member of the Board, such Participant’s Accounts for which the single payment
method applies shall continue to be credited with adjustments under paragraph
6(d) and paragraph 6(e) above, as applicable, through the last day of the
calendar month in which such termination of services occurred.

     (i) In the case of a Phantom Share Account for which the single payment
method applies, the number of Phantom Shares in such Phantom Share Account as of
such date shall be converted to Common Stock and such shares shall be paid in a
single payment to the Participant (or, in the event of the Participant’s death,
to the Participant’s designated beneficiary) by the last day of the following
calendar month.

     (ii) In the case of a Cash Account for which the single payment method
applies, the cash balance in such Cash Account as of such date shall be paid in
a single payment to the Participant (or, in the case of the Participant’s death,
to the Participant’s designated beneficiary) by the last day of the following
calendar month.

(h) Annual Installments. If a Participant to whom the annual installments method
applies terminates service with the Company as a member of the Board, the amount
of such annual installments shall be calculated and paid pursuant to the
provisions of this paragraph 6(h). The Participant’s Accounts for which the
annual installments method applies shall continue to be credited with
adjustments under paragraph 6(d) and paragraph 6(e) above, as applicable, until
the relevant Accounts are fully paid out. The first installment shall be paid by
January 31 of the calendar year immediately following the calendar year in which
such termination of services occurred, and each subsequent installment shall be
paid by January 31 of each subsequent calendar year. In the event of the
Participant’s death, any remaining annual installments shall be paid to the
Participant’s designated beneficiary. The amount of each payment from the
Accounts for which the annual installments method applies shall be calculated as
follows:

4



--------------------------------------------------------------------------------



 



     (i) Each payment from a Cash Account shall be made in cash and be equal to
(x) the sum of the Participant’s balance in such Cash Account as of December 31
of the calendar year immediately preceding the calendar year of payment,
multiplied by (y) a fraction, the numerator of which is one and the denominator
is the number of installments remaining, including the current year’s payment.

     (ii) Each payment from a Phantom Share Account shall be made in Common
Stock and be equal to (x) the sum of the Participant’s balance in such Phantom
Share Account as of December 31 of the calendar year immediately preceding the
calendar year of payment, multiplied by (y) a fraction, the numerator of which
is one and the denominator is the number of installments remaining, including
the current year’s payment.

(i) Other Payment Provisions. A Participant shall not be paid any portion of the
Participant’s Accounts prior to the Participant’s termination of service as a
member of the Board. Any payment hereunder shall be subject to applicable
payroll and withholding taxes. If any amount becomes payable under the
provisions of the Plan to a Participant, beneficiary or other person who is a
minor or an incompetent, whether or not declared incompetent by a court, such
amount may be paid directly to the minor or incompetent person or to such
person’s legal representative (or attorney-in-fact in the case of an
incompetent) as the Plan Administrator, in its sole discretion, may decide, and
the Plan Administrator shall not be liable to any person for any such decision
or any payment pursuant thereto. Each Participant shall designate a beneficiary
under the Plan on a form furnished by the Plan Administrator, and if a
Participant does not have a beneficiary designation in effect, the designated
beneficiary shall be the Participant’s estate.

(j) Statements of Account. Each Participant shall receive an annual statement of
the balances in the Participant’s Accounts.

7. Amendment and Termination of the Plan.

The Board shall have the right and power at any time and from time to time to
amend the Plan in whole or in part and at any time to terminate the Plan;
provided, however, that no such amendment or termination shall reduce the amount
actually credited to a Participant’s Accounts under the Plan on the date of such
amendment or termination, or further defer the due dates for the payment of such
amounts, without the consent of the affected Participant.

8. Applicable Law.

The Plan shall be construed, administered, regulated and governed in all
respects under and by the laws of the United States to the extent applicable,
and to the extent such laws are not applicable, by the laws of the State of New
York.

9. Non-Assignability.

None of the rights or interests in any of the Participant’s Accounts shall, at
any time prior to actual payment or distribution pursuant to the Plan, be
assignable or transferable in whole or in part, either voluntarily or by
operation of law or otherwise, and such rights and interest shall not

5



--------------------------------------------------------------------------------



 



be subject to payment of debts by execution, levy, garnishment, attachment,
pledge, bankruptcy or in any other manner.

10. Interest of Participant.

The Company shall be under no obligation to segregate or reserve any funds or
other assets for purposes relating to the Plan and, except as set forth in the
Plan, no Participant shall have any rights whatsoever in or with respect to any
funds or other assets held by the Company for purposes of the Plan or otherwise.
Each Participant’s Accounts maintained for purposes of the Plan merely
constitute bookkeeping entries on records of the Company, constitute the
unsecured promise and obligation of the Company to make payments as provided
herein, and shall not constitute any allocation whatsoever of any cash, shares
or other assets of the Company or be deemed to create any trust or special
deposit with respect to any of the Company’s assets. Notwithstanding the
foregoing provisions, nothing in this Plan shall preclude the Company from
setting aside Common Stock or funds in trust pursuant to one or more trust
agreements between a trustee and the Company. However, no Participant shall have
any secured interest or claim in any assets or property of the Company or any
such trust and all Common Stock or funds contained in such trust shall remain
subject to the claims of the Company’s general creditors.

11. Compliance with Laws and Regulations.

Notwithstanding any other provisions of the Plan, the issuance or delivery of
any shares of Common Stock may be postponed for such period as may be required
to comply with any applicable requirements of any national securities exchange
or any requirements under any other law or regulation applicable to the issuance
or delivery of such shares, and the Company shall not be obligated to issue or
deliver any such shares if the issuance or delivery thereof shall constitute a
violation of any provision of any law or any regulation of any governmental
authority, whether foreign or domestic, or any national securities exchange.

6